J-S74004-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MICHAEL MCLEARY

                            Appellant                 No. 1855 EDA 2013

          Appeal from the Judgment of Sentence Entered June 4, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0002256-2007

BEFORE: BENDER, P.J.E., DONOHUE, J., and STRASSBURGER, J.

DISSENTING STATEMENT BY STRASSBURGER, J.:FILED DECEMBER 22, 2014

        I agree with the Majority that the substantial defects in Appellant’s

brief prevent meaningful appellate review.      Because I believe the proper

disposition under these circumstances is dismissal rather than quashal, I

respectfully dissent.       See Bronson v. Kerestes, 40 A.3d 1253, 1254-55

(Pa. Super. 2012) (Strassburger, J., concurring and dissenting) (noting that

our Supreme Court in Sahutsky v. H.H. Knoebel Sons, 782 A.2d 996 (Pa.

2001), enumerated the circumstances under which quashal is appropriate,

all of which implicated lack of jurisdiction over the appeal; in the absence of

those circumstances, dismissal is the appropriate disposition).


____________________________________________



    Retired Senior Judge assigned to the Superior Court.